Citation Nr: 1808661	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from September 1978 to October 1990.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in Washington, DC.  A transcript of the hearing is of record.

In February 2010, the Board determined that new and material evidence had not been received to reopen service connection for a right hip disorder, new and material evidence had been received to reopen service connection for PTSD, and remanded the reopened issue of service connection for PTSD, as well as the issue of service connection for obstructive sleep apnea for additional VA treatment records, additional efforts to corroborate claimed PTSD stressor events, and VA examinations with medical opinions regarding the likely etiology of PTSD and sleep apnea.  The Board also remanded the issue of entitlement to compensation under 38 U.S.C. § 1151 for a heart disability and hypertension for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  See July 2011 SOC (adjudicating entitlement to compensation under 38 U.S.C. § 1151 for a heart disability and hypertension).  The Veteran did not subsequently perfect the appeal for this issue.  

In February 2015, the Board again remanded the issues of service connection for obstructive sleep apnea and  service connection for posttraumatic stress disorder (PTSD) (reopened) for issuance of VCAA notice for PTSD based on in-service personal assault, supplemental VA medical opinions addressing the nature and etiology of sleep apnea and PTSD, and subsequent readjudication of the appeals.  As a result of the ordered development, service connection was established for PTSD with a 70 percent disability rating effective from March 7, 2007.  See December 2016 rating decision.  Because the Agency of Original Jurisdiction granted the benefits sought on appeal in full, the issue of service connection for PTSD is no longer before the Board.     

In June 2017, the Board remanded the issue of service connection for obstructive sleep apnea for a supplemental VA medical opinion addressing the theory that sleep apnea was either caused or aggravated by the service-connected PTSD, and subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  No respiratory injury or disease or sleep apnea symptoms were manifested during service.

2.  Sleep apnea was manifested many years after service and is not causally or etiologically related to service.

3.  Sleep apnea was neither caused nor worsened beyond the natural progression by service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, including as secondary to PTSD, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the March 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and asked several questions throughout the hearing in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for sleep apnea.  In part due to the hearing testimony, the Board remanded the issue of service connection for sleep apnea for a VA examination with a medical opinion.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In August 2010, the RO provided a VA examination with a medical opinion.  In April 2015 and June 2017, the RO provided supplemental VA medical opinions in connection with the appeal.  Although the August 2010 VA medical opinion was inadequate because it was based on the inaccurate premise that sleep apnea had its onset between 2007 and 2009 and that the Veteran had active service during that period, the April 2015 and June 2017 VA reviewers considered an accurate history of the claimed sleep apnea disability as provided through review of the record; therefore, the VA reviewers had adequate facts and data regarding the history and condition of sleep apnea when providing the medical opinions.  For these reasons, the Board finds that the collective VA medical opinions are adequate, and there is no need for further medical opinion.  Because the evidence of record sufficiently establishes the presence of current sleep apnea and documents the course of sleep apnea, no VA examination is needed in this case.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with obstructive sleep apnea.  Sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service Connection Analysis

The Veteran contends that symptoms of obstructive sleep apnea were manifested during service and continued after service.  He further asserts that sleep apnea may have been caused by his service duties that required night-time duty and daytime sleep and/or being hit in the head and across the nose by a cable during service.  He reports that he sought treatment for sleep apnea shortly after service separation, and sleep apnea was diagnosed approximately one to two years after service separation.  In the alternative, he contends that sleep apnea was either caused or worsened beyond the natural progression by the service-connected PTSD.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the lay and medical evidence is against finding that a respiratory injury or disease or sleep apnea symptoms were manifested during service.  The service treatment records, which are complete, are absent of complaints of, diagnoses of, or treatment for sleep apnea or sleep apnea symptoms or for respiratory problems other than acute upper respiratory illnesses such as colds, pharyngitis, viral syndrome, and acute bronchitis, which all resolved during service.  At the June 1990 service Medical Evaluation Board (MEB) examination, the nose, lungs, and chest were clinically evaluated as normal. 

Because the service treatment records are complete, the Veteran received in-service treatment for various medical ailments such as back problems, a viral syndrome, pharyngitis, hemorrhoids, acute bronchitis and serous otitis media, flu syndrome, and colds throughout service with no report or complaint of sleep apnea symptoms, and the nose, chest, and lungs were clinically evaluated at the June 1990 service examination and determined to be normal, the Board finds that sleep apnea is a condition that would have ordinarily been recorded during service, if it had been present; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of respiratory injury or disease or sleep apnea symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the evidence is against finding that sleep apnea was otherwise causally or etiologically related to service.  The evidence shows no sleep apnea symptoms until approximately 1995 (i.e., five years after service separation).  See, e.g., June 1998 VA medical certificate (noting that the Veteran reported a two to three year history of sleep apnea and a diagnosis of questionable sleep apnea).  The earliest evidence of a sleep apnea diagnosis confirmed by a sleep study was shown in 2004, approximately 14 years after service separation.  Considered together with the lay and medical evidence contemporaneous to service showing no sleep apnea symptoms, the approximate five-year period between service separation in 1990 and the onset of sleep apnea symptoms approximately in 1995 is an additional factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board has considered the Veteran's competent lay account of sleep apnea symptoms during and since service, and diagnosis of sleep apnea within one or two years after service separation; however, because the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no respiratory injury, disease, or symptoms other than for acute upper respiratory illnesses that resolved during service, and no sleep apnea symptoms, diagnosis, or treatment during service, and the post-service lay and medical evidence showing an onset of sleep apnea approximately five or more years after service with the earliest diagnosis of sleep apnea made 14 years after service separation, it is not deemed credible, so is of no probative value.    

After review of the record, the April 2015 VA reviewer opined that it was less likely than not that sleep apnea was incurred in or caused by service.  In support of the medical opinion, the April 2015 VA reviewer noted that initial sleep apnea complaints appeared to date back to 1995 and the initial sleep apnea diagnosis was made in 2004.  The April 2015 VA reviewer noted that neither of the events occurred during active duty.  The April 2015 VA reviewer also considered the Veteran's assertions that sleep apnea was caused by in-service occupational duties that required daytime sleep and night-time duty, being struck on the head by a cable during service, and a mood disorder and noted that none would offer pathophysiological explanation as to sleep apnea causation.

The weight of the evidence is against a finding that the sleep apnea was either caused or worsened beyond the natural progression by service-connected PTSD.  
After reviewing the record and considering the relevant medical literature, the June 2017 VA reviewer provided a negative medical opinion on the question of whether sleep apnea was either caused or aggravated by the service-connected sleep apnea.  In support of the medical opinion, the June 2017 VA reviewer explained that there was no reliable or credible medical literature to support the contention that PTSD caused, aggravated, or worsened sleep apnea.  The June 2017 VA reviewer noted that a causal link between the two disabilities had not been identified and stressed that, just because two conditions were often found together (i.e., are co-morbid, or are correlated), this did not mean that one condition caused, worsened, or aggravated the other.  The June 2017 VA reviewer acknowledged that it was hypothesized but not proven that sleep apnea may predate many anxiety disorders and may play a role in contributing to the development of the anxiety disorder, and other recent studies have shown that treating sleep apnea with a CPAP machine can reduce some of the symptoms of anxiety and/or PTSD. The June 2017 VA reviewer also noted that another medical article suggests the possibility that underlying sleep-disordered breathing was a risk factor for the development of PTSD, but this potential association required further validation.  The June 2017 VA reviewer also wrote that the articles would seem to indicate that sleep apnea caused, worsened or aggravated PTSD, and not that PTSD caused, worsened or aggravated sleep apnea.

The June 2017 VA reviewer added that there were multiple and various causes and contributing factors for sleep apnea, including enlarged tonsillar tissue, obesity, smoking, male gender, and increased neck size, which this veteran has as risk factors for sleep apnea, and for which there is no valid scientific etiological connection with PTSD.  The June 2017 VA reviewer wrote that, according to MedlinePlus, an online medical website from the National Institute of Health (NIH) last updated within the past years, no study to date has shown that PTSD triggered sleep disorders; therefore,  it was less likely than not that PTSD caused or worsened this Veteran's sleep apnea.

The April 2015 and June 2017 VA reviewers have medical expertise, had adequate information on which to base the medical opinions, and provided adequate rationale based on an accurate medical history and known medical principles.  For these reasons, the collective VA medical opinions are of significant probative value. 

Although the August 2010 VA examiner purported to opine that the sleep apnea was related to service, the medical opinion was based on the inaccurate factual premise that sleep apnea had its onset during an active service period between 2007 and 2009.  Rather, the evidence shows no active service after 1990; therefore, the August 2010 VA medical opinion is based on a material factual inaccuracy, so is of no probative value.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Although the Veteran has asserted that sleep apnea is causally related to service or was caused or aggravated by service-connected PTSD, he is a lay person and, under the specific facts of this case that include no in-service symptoms and negative findings upon examination, and documented post-service onset of symptoms and diagnosis of sleep apnea years after service, does not have the requisite medical training or credentials to be able to render an opinion regarding the cause of his sleep apnea.  In addition, there are multiple risk factors or causative factors for sleep apnea, many of which the Veteran has that are unrelated to service and are unrelated to PTSD, and which are shown to have begun after service.

The etiology of the Veteran's sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system; sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings and physiological testing; and would require knowledge of a complex interaction or relationship between the different body systems -- physical (respiratory) disorder of sleep apnea with the psychological impairments of PTSD.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (recognizing similarly the complexity of a nexus between a psychiatric disorder physical disorder).  While the Veteran is competent to report respiratory symptoms that he experiences at any time, he is not competent to opine on whether there is a link between sleep apnea, symptoms of which were manifested several years after service, and active service or the service-connected PTSD (causation or aggravation) because such opinions require specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    The only competent medical opinions of record - i.e., the April 2015 and June 2017 VA medical opinions - show no causal relationship between service or service-connected PTSD and sleep apnea, and no aggravation relationship between service-connected PTSD and sleep apnea.  

Thus, the weight of the evidence is against a finding that sleep apnea was caused by active service, or was otherwise caused or worsened beyond the normal progression by the service-connected PTSD.  In consideration of the foregoing, the Board finds 

that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for sleep apnea, including as secondary to PTSD; consequently, the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for obstructive sleep apnea, to include as secondary to the service-connected PTSD, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


